Citation Nr: 0919879	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-33 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for eczematous 
dermatitis, claimed as a skin disorder, to include as 
secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1966 to November 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the Detroit, Michigan Department of 
Veterans Affairs (VA) Regional Office that declined to reopen 
the Veteran's claim of service connection for eczematous 
dermatitis, to include as secondary to herbicide exposure.  
In August 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  The 
case was before the Board in November 2006 when it was 
remanded for additional development.  


FINDINGS OF FACT

1.  An unappealed decisional letter in January 1986 declined 
to grant service connection for eczematous dermatitis, to 
include as secondary to herbicide exposure.  

2.  Evidence received since the January 1986 decisional 
letter does not tend to show that the Veteran's eczematous 
dermatitis manifested in service or within one year of 
service or is otherwise related to his service, does not 
relate to an unestablished fact necessary to substantiate the 
claim seeking service connection for eczematous dermatitis, 
and does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

Evidence received since the January 1986 decisional letter is 
not new and material, and the claim of entitlement to service 
connection for eczematous dermatitis, to include as secondary 
to herbicide exposure, may not be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice in a claim to reopen must include (with some 
degree of specificity) notice of the basis for the prior 
denial of the claim, notice of the evidence and information 
necessary to reopen the claim, and notice of the evidence and 
information necessary to establish the underlying claim of 
service connection.  

Pursuant to the Board's remand, a December 2006 letter 
provided the Veteran VCAA notice advising him that since his 
claim of service connection was the subject of a previous 
final decision, new and material evidence was necessary to 
reopen the claim.  This letter explained what kind of 
evidence would be new and material, the basis of the previous 
denial, and what the evidence must show to substantiate a 
claim of service connection for eczematous dermatitis, 
claimed as a skin disorder, to include as secondary to 
herbicide exposure.  Although complete notice was not 
provided before the initial unfavorable decision in the 
matter, essentially complete notice was provided after the 
Board's remand, and the claim to reopen was thereafter 
readjudicated by the April 2007 supplemental statement of the 
case.  Consequently, any earlier notice defect was cured, and 
the Veteran is not prejudiced by such defect.  

Given that the claim to reopen is being denied, whether or 
not the Veteran received timely notice regarding disability 
ratings and effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) is moot.  Such notice was 
provided in a March 2006 letter.  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and pertinent post-service treatment 
records have been secured.  The appellant has not identified 
any pertinent evidence that remains outstanding.  The Board 
notes that in the August 2006 Travel Board hearing, the 
Veteran indicated that he began receiving treatment for his 
eczematous dermatitis in 1975; records beginning in November 
1973 (with the first record of treatment for his eczema of 
the hands and arms shown as January 1975) were obtained in 
October 1985, and are presumably the same records the Veteran 
referenced in the August 2006 Travel Board hearing.  The duty 
to assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

As noted above, the Veteran's claim of service connection for 
eczematous dermatitis, to include as due to herbicide 
exposure, was denied in a January 1986 decisional letter.  
The Veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the term "factual basis" is defined as the claimant's 
underlying disease or injury, rather than as symptoms of that 
disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. 
Cir. 2008).  Claims based on distinctly diagnosed diseases or 
injuries must be considered as separate and distinct claims.  
Id. at 1337.  The Board notes that the claims previously 
denied and the current claim are based on the same factual 
basis as they have involved eczematous dermatitis, claimed as 
a skin disorder, to include as secondary to herbicide 
exposure.  Id. at 1335, 1337.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in March 2005), and the 
revised definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the Veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non-
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and certain types of soft-tissue sarcoma.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309, 
3.313.  Notably, eczematous dermatitis, is not included in 
this list.  

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).  

Notwithstanding the foregoing presumption provisions, the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); see Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  However, until new and 
material evidence sufficient to reopen his claim has been 
received, the benefit of the doubt doctrine does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993)

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

Evidence of record in January 1986 consisted of: The 
Veteran's STRs that contain no complaints or findings 
pertaining to a skin disease or itching; service personnel 
records that show the Veteran was stationed in Okinawa, Japan 
from May 1967 to February 1969 and participated in the 
Vietnam Air Offensive Campaign; the Veteran's DD Form 214 
that shows the Veteran was awarded the Vietnam Service Medal; 
a January 1975 private medical report from Dr. W.D. noting 
superficial erythema and eczema of the hands and arms, the 
impression listed as atopic eczema; a February 1975 private 
medical report from Dr. W.D. noting a rash on the Veteran's 
arms and itching, the impression again listed as atopic 
eczema (may be skin allergy); an April 1976 record from 
Lapeer County General Hospital reporting the Veteran's skin 
texture, turgor, and color were good with no eruptions or 
icterus, and a July 1979 record from reporting the Veteran's 
skin color, turgor, moisture and temperature were within 
normal range.  

Evidence received since the January 1986 decisional letter 
consists of September 2001 and March 2004 private treatment 
records from Lapeer Medical Associates reporting physical 
examination of the hands revealed "hyperkeratotic calloused 
plaques with some scaling formation, consistent with 
eczematous dermatitis, almost a psoriatic-type findings of 
dorsal hands bilaterally," and the impression was eczematous 
dermatitis with latex sensitivity.  The Veteran also 
submitted a photograph of his hands.  Additionally, Air Force 
forms 626 and 973 indicating the Veteran was stationed at Cam 
Ranh Bay in the Republic of Vietnam in October 1968 for 
approximately 29 days.  Finally, pursuant to the Board's 
November 2006 remand, VA treatment records from June 2005 to 
November 2006 were obtained, which include: complaints of 
dry, scaling, cracking and crusting of skin over both hands 
(noting the Veteran expressed he believed he was exposed to 
agent orange in service); complaints of a rash on the hands 
for approximately 15 years, with a small area on the knee, 
found to be hyperkeratotic plaques scattered on the hands, an 
irregular hyperpigmented macule on the back, and a psoriatic 
plaque on the right knee; the removal of an atypical nevus 
(i.e., skin lesion) in August 2005.  

As the Veteran's claim of service connection was previously 
denied because it was not shown that his eczematous 
dermatitis, claimed as a skin disorder, was related to 
service, to include as secondary to herbicide exposure, for 
additional evidence received to be new and material as to the 
matter, it must relate to this unestablished fact, i.e., it 
must tend to show that the eczematous dermatitis, claimed as 
a skin disorder is related to service.  

The evidence received since the January 1986 rating decision 
is new to the extent it was not previously of record; 
however, it is not material as it does not tend to show a 
nexus between the Veteran's eczematous dermatitis, claimed as 
a skin disorder, and his service.  While the additional 
evidence appears to show that the Veteran has eczematous 
dermatitis, such was previously shown, as private treatment 
records from Dr. W.D. had shown eczema and erythema of the 
hands and arms, as well as complaints of a skin rash.  None 
of the additional evidence received since the January 1986 
decisional letter tends to show that the Veteran's eczematous 
dermatitis is or might be related to his service.  Thus, none 
of the additional evidence received addresses the 
unestablished fact necessary to substantiate the claim of 
service connection for eczematous dermatitis, claimed as a 
skin disorder, to include as secondary to herbicide exposure.  
In essence, the additional evidence received since the 
January 1986 decisional letter is cumulative and redundant of 
that already in the claims folder in January 1986.  Records 
reflecting only current treatment and evaluation, and 
containing no information relevant to the issue of whether 
service connection is warranted do not constitute new and 
material evidence because they do not create a reasonable 
possibility that when viewed together with all the evidence 
the outcome will change.  See Cox v. Brown, 5 Vet. App. 95, 
99 (1993).  

In addition to the newly submitted medical evidence, the 
Board has also considered the Veteran's own lay statements in 
support of his claim, including testimony presented at his 
August 2006 Travel Board hearing.  However, the Board 
emphasizes that statements provided by the Veteran are not 
material within the meaning of 38 C.F.R. § 3.156.  In Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(indicating that lay assertions regarding medical matters 
such as an opinion whether a disability is related to an 
injury or disease in service has no probative value because 
lay persons are not competent to offer medical opinions).  
Similarly, such statement reported to a doctor does also not 
constitute new and material evidence.  

In light of the foregoing, the Board finds that the 
additional evidence received since the January 1986 
decisional letter does not raise a reasonable possibility of 


substantiating the claim, and is not material.  Hence, the 
claim of service connection for eczematous dermatitis, 
claimed as a skin disorder, to include as secondary to 
herbicide exposure, may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for 
eczematous dermatitis, claimed as a skin disorder, to include 
as secondary to herbicide exposure, is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


